Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on October 27, 2022.
Claims 1-15, 17-20 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 5, 9-10, 12, 15-19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendments to the claims have addressed the rejection.  Accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-8, 15, 18-20 were rejected under 35 U.S.C. 103 as being unpatentable over Hira US Patent Publication No. 2020/0220793 in view of Srinivasan et al. US Patent Publication No. 2020/0349023 and Jiang et al. US Patent Publication No. 2016/0173356.  
The amendments to claims 1, 15, and 20 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-8, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Howard US Patent Publication No. 2022/0052904 (“Howard”) in view of Zhu, US Patent Publication No. 2022/0109628 (“Zhu”), Jiang et al. US Patent Publication No. 2016/0173356 (“Jiang”), and Hira US Patent Publication No. 2020/0220793 (“Hira”).

Regarding claim 1, Howard teaches a method of monitoring network health and traffic comprising: 
monitoring, via a network virtualization device, communications from a compute instance, the network virtualization device comprising a piece of physical hardware (para. [0024] network interface device 140.  para. [0030] network interface device 140 can include computer hardware.  para. [0039] VLAN allocation and control logic 240. para. [0041] logic 250… monitor the network traffic and/or behavior of the individual virtual functions); 
storing information indicative of a received packet (para. [0041] logic 250… monitor the network traffic); 
monitoring the stored information indicative of the received packet to determine a health status of the compute instance (para. [0041] determine a health of the virtual machine associated with the virtual function); 
notifying a downstream device of the health status of the compute instance (para. [0041] determines that the virtual machine is down or unhealthy, actions… communicate with the network device).
Howard discloses monitoring communications from a computer instance, i.e. a virtual machine but not expressly from a virtual network interface (VNIC) associated with the compute instance.
Howard does not teach sending a request to a compute instance to trigger a response from the compute instance; the packet being a last received packet; and updating a table configured to track received responses from the compute instance.
Howard discloses notifying of the health status of the compute instance but not expressly notifying a downstream user of the health status of the compute instance.
Zhu discloses receiving communications from a VNIC associated with a compute instance (fig. 2; para. [0058] packet of the vNIC created by the VF driver 131… transmitted by using a bandwidth resource corresponding to the VF1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Zhu’s disclosure of receiving communications from a VNIC associated with a compute instance.  One of ordinary skill in the art would have been motivated to do so because Howard describes VMs assigned with VFs for sending and receiving network traffic (para. [0044]), and Zhu would have provided an interface for the virtual machine to communicate with other computing instances while allowing bandwidth resources to be shared among the vNICs.
Jiang teaches sending a request to a compute instance to trigger a response from the compute instance; monitoring stored information indicative of a last received packet to determine a health status of the compute instance; and updating a table configured to track received responses from the compute instance (para. [0021] servers 20 may comprise any number of hosts (e.g., virtual machines (VMs).  para. [0032] probe message is sent to the host 22 to check the status of the host.  response message is received from the host.  para. [0035] status of the host, active, down, or probe.  packet time indicates when a last packet was received from the host).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Zhu with Jiang’s disclosure of sending a request to a compute instance to trigger a response and updating a table configured to track received responses from the compute instance.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration). 
Hira teaches notifying a downstream user of a health status of a compute instance (para. [0053] send a response… that includes metadata 540-548.  user (e.g. network administrator).  para. [0029] metadata… indicating a network state.  para. [0054] monitoring and fault reporting, debugging of application performance problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Hira’s disclosure of notifying a downstream user of a health status of a compute instance.  One of ordinary skill in the art would have been motivated to do so for similar benefits of enabling users to facilitate troubleshooting operations.

Regarding claim 15, Howard teaches a system for monitoring network health and traffic comprising: 
a network virtualization device in electronic communication with and corresponding to at least one host machine running a compute instance, the network virtualization device comprising: 
a processor; and a system memory storing instructions to cause the processor to:
monitoring, via a network virtualization device, communications from a compute instance, the network virtualization device comprising a piece of physical hardware (para. [0024] network interface device 140.  para. [0030] network interface device 140 can include computer hardware.  para. [0039] VLAN allocation and control logic 240. para. [0041] logic 250… monitor the network traffic and/or behavior of the individual virtual functions); 
storing information indicative of a received packet (para. [0041] logic 250… monitor the network traffic and/or behavior of the individual virtual functions); 
monitoring the stored information indicative of the received packet to determine a health status of the compute instance (para. [0041] determine a health of the virtual machine associated with the virtual function); 
notifying a downstream device of the health status of the compute instance (para. [0041] determines that the virtual machine is down or unhealthy, actions… communicate with the network device).
Howard discloses monitoring communications from a computer instance, i.e. a virtual machine but not expressly from a virtual network interface (VNIC) associated with the compute instance.
Howard does not teach the processor configured to maintain a corresponding timer count of each of the at least one host machines and a corresponding network status of each of the at least one host machines.
Howard does not teach sending a request from a network virtualization device to a compute instance to trigger a response from the compute instance; the packet being a last received packet; and updating a table configured to track received responses from the compute instance.
Howard discloses notifying of the health status of the compute instance but not expressly notifying a downstream user of the health status of the compute instance.
Zhu discloses receiving communications from a VNIC associated with a compute instance (fig. 2; para. [0058] packet of the vNIC created by the VF driver 131… transmitted by using a bandwidth resource corresponding to the VF1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Zhu’s disclosure of receiving communications from a VNIC associated with a compute instance.  One of ordinary skill in the art would have been motivated to do so because Howard describes VMs assigned with VFs for send and receiving network traffic (para. [0044]), and Zhu would have provided an interface for the virtual machine to communicate with other instances while allowing bandwidth resources to be shared among the vNICs.
Jiang teaches a processor configured to maintain a corresponding timer count of each of at least one host machine and corresponding network status of each of at least one host machine; sending a request to a compute instance to trigger a response from a compute instance; monitoring stored information indicative of a last received packet to determine a health status of the compute instance; and updating a table configured to track received responses from the compute instance (para. [0021] servers 20 may comprise any number of hosts (e.g., virtual machines (VMs).  para. [0032] probe message is sent to the host 22 to check the status of the host.  response message is received from the host.  para. [0035] status of the host, active, down, or probe.  packet time indicates when a last packet was received from the host).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Zhu with Jiang’s disclosure of maintaining a corresponding timer count of each host machine; sending a request to a compute instance to trigger a response; and updating a table configured to track received responses from the compute instance.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration).
Hira teaches notifying a downstream user of a health status of a compute instance (para. [0053] send a response… that includes metadata 540-548.  user (e.g. network administrator).  para. [0029] metadata… indicating a network state.  para. [0054] monitoring and fault reporting, debugging of application performance problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Hira’s disclosure of notifying a downstream user of a health status of a compute instance.  One of ordinary skill in the art would have been motivated to do so for similar benefits of enabling users to facilitate troubleshooting operations.

Regarding claim 20, Howard teaches a non-transitory, computer-readable medium comprising instructions that upon execution by one or more processors, cause the one or more processors to: 
monitoring, via a network virtualization device, communications from a compute instance, the network virtualization device comprising a piece of physical hardware (para. [0024] network interface device 140.  para. [0030] network interface device 140 can include computer hardware.  para. [0039] VLAN allocation and control logic 240. para. [0041] logic 250… monitor the network traffic and/or behavior of the individual virtual functions); 
storing information indicative of a received packet (para. [0041] logic 250… monitor the network traffic and/or behavior of the individual virtual functions); 
monitoring the stored information indicative of the received packet to determine a health status of the compute instance (para. [0041] determine a health of the virtual machine associated with the virtual function); 
notifying a downstream device of the health status of the compute instance (para. [0041] determines that the virtual machine is down or unhealthy, actions… communicate with the network device).
Howard discloses monitoring communications from a computer instance, i.e. a virtual machine but not expressly from a virtual network interface (VNIC) associated with the compute instance.
Howard does not teach sending a request from a network virtualization device to a compute instance to trigger a response from the compute instance; the packet being a last received packet; and updating a table configured to track received responses from the compute instance.
Howard discloses notifying but not expressly notifying a downstream user of the health status of the compute instance.
Zhu discloses receiving communications from a VNIC associated with a compute instance (fig. 2; para. [0058] packet of the vNIC created by the VF driver 131… transmitted by using a bandwidth resource corresponding to the VF1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Zhu’s disclosure of receiving communications from a VNIC associated with a compute instance.  One of ordinary skill in the art would have been motivated to do so because Howard describes VMs assigned with VFs for send and receiving network traffic (para. [0044]), and Zhu would have provided an interface for the virtual machine to communicate with other instances while allowing bandwidth resources to be shared among the vNICs.
Jiang teaches sending a request to a compute instance to trigger a response from a compute instance; monitoring stored information indicative of a last received packet to determine a health status of the compute instance; and updating a table configured to track received responses from the compute instance (para. [0021] servers 20 may comprise any number of hosts (e.g., virtual machines (VMs).  para. [0032] probe message is sent to the host 22 to check the status of the host.  response message is received from the host.  para. [0035] status of the host, active, down, or probe.  packet time indicates when a last packet was received from the host).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Zhu with Jiang’s disclosure of sending a request to a compute instance to trigger a response and updating a table configured to track received responses from the compute instance.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration).
Hira teaches notifying a downstream user of a health status of a compute instance (para. [0053] send a response… that includes metadata 540-548.  user (e.g. network administrator).  para. [0029] metadata… indicating a network state.  para. [0054] monitoring and fault reporting, debugging of application performance problems).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Hira’s disclosure of notifying a downstream user of a health status of a compute instance.  One of ordinary skill in the art would have been motivated to do so for similar benefits of enabling users to facilitate troubleshooting operations.

Regarding claim 2, Howard does not teach the method of claim 1, further comprising updating a network health value corresponding to the response received from the compute instance.
Jiang teaches updating a network health value corresponding to the response received from the compute instance (para. [0009] updating the status of the host… based on whether a response message is received.  para. [0035] status of the host, active, down, or probe).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hira and Howard with Jiang’s disclosure of updating a network health value corresponding to the response received from the compute instance.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration).

Regarding 3, Howard does not teach the method of claim 1, wherein the sending a request comprises sending a request via a probe from the network virtualization device when a time since receipt of a response exceeds a threshold value.
Jiang teaches sending a request via a probe from the network virtualization device when a time since receipt of a response exceeds a threshold value (para. [0032] if the probe timer expires and no packet has been received… a probe message is sent to host 22.  para. [0037] if no response is received after a specified period of time…, send one or more additional probe messages (e.g., three retires)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Jiang’s disclosure such that the device of Hira sends a probe when a time since receipt of a response exceeds a threshold value.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration).

Regarding claim 5, Howard does not teach the method of claim 3, further comprising updating a corresponding timer count for the compute instance configured to time a last received response from the probe. 
Jiang teaches updating a corresponding timer count for the compute instance configured to time a last received response from the probe (para. [0035] active (packet or response to probe message received).  last packet time indicates when a last packet was received).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Jiang’s disclosure of updating a corresponding timer count for the compute instance configured to time a last received response from the probe.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking and updating the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration).

Regarding claim 6, Howard does not teach the method of claim 5, further comprising reporting the response of the probe in an event the corresponding timer count exceeds a negative response counter.
Jiang teaches reporting the response of the probe in an event the corresponding timer count exceeds a negative response counter (para. [0037] messages (e.g., three retires).  if no response is received from host X, the first hop router 18 changes the status to down).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Jiang’s disclosure.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking and updating the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration).

Regarding claim 7, Howard in view of Zhu, Jiang, and Hira teach the method of claim 6, wherein the negative response counter is 3 (Jiang: para. [0037] messages (e.g., three retires).  if no response is received from host X, the first hop router 18 changes the status to down). 

Regarding claim 8, Howard in view of Zhu, Jiang, and Hira teach method of claim 7, further comprising flagging the event the corresponding timer count exceeds a negative response counter (Jiang: para. [0037] three retries.  changes the status to down).

Regarding claim 18, Howard does not teach the system of claim 15, wherein the processor is further configured to update the corresponding timer count when communications are received by the VNIC.
Jiang teaches a processor configured to update a corresponding timer count when communications are received (para. [0021] servers 20 may comprise any number of hosts (e.g., virtual machines (VMs).  para. [0032] probe message is sent to the host 22 to check the status of the host.  response message is received from the host.  para. [0035] active (packet or response to probe message received).  last packet time indicates when a last packet was received).  Hira discloses communications received by the VNIC.  Zhu discloses communication received by the VNIC.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Zhu with Jiang’s disclosure such that when the communications are received by the VNIC as disclosed by Howard and Zhu, the corresponding timer count are updated.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration). 

Regarding claim 19, Howard does not teach the system of claim 15 further comprising a table of network health values, wherein there is at least one network health value for each respective host machine.
Jiang teaches a system comprising table of network health values, wherein there is at least one network health value for each respective host machine (para. [0021] servers 20 may comprise any number of hosts (e.g., virtual machines (VMs).  para. [0035] status of the host).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard by implementing Jiang’s disclosure of table of network health values, wherein there is at least one network health value for each respective host machine.  One of ordinary skill in the art would have been motivated to do so for similar benefits of tracking the status of the virtual machines (para. [0015] detect host status, e.g. failure, location, migration). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Zhu, Jiang, Hira, and Hyoudou et al. US Patent Publication No. 2015/0222509 (“Hyoudou”).

Regarding claim 4, Howard does not teach the method of claim 3, wherein the probe comprises an ARP ping.
Hyoudou teaches a probe comprising an ARP ping (para. [0067] activates the response timer when an ARP request is transmitted to a VM.  when the ARP reply is not received before the response timer times out…, transmits the ARP request to the VM 1001.  transmits the ARP request to the VM 1001 and activates the response timer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Jiang with Hyoudou’s disclosure of transmitting an ARP ping.  One of ordinary skill in the art would have been motivated to do so in order to have utilized another type of request to trigger a reply from a particular VM to determine the status of the virtual machines, which would useful when virtual software does not support VSI discovery and configuration protocol (VDP) (para. [0094]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Zhu, Jiang, Hira, and Vanzante et al. US Patent Publication No. 2010/0110899 (“Vanzante”).

Regarding claim 9, Howard does not teach the method of claim 3, wherein the request sent via the probe is through an internet layer.
Vanzante discloses a requesting a response via a probe through an internet layer (para. [0021] ICMP packet or packets.  IP layer, sometimes referred as the Network/Internet layer.  para. [0022] request, waiting for a reply).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Jiang with Vanzante’s disclosure of a requesting a response via a probe through an internet layer.  One of ordinary skill in the art would have been motivated to do so in order to similarly determined the health of the computing instance (para. [0016] device 28 is healthy… or… suffered some kind of failure).

Regarding claim 10, Howard does not teach the method of claim 3, wherein the request sent via the probe is through a network layer.
Vanzante discloses a requesting a response via a probe through a network layer (para. [0021] ICMP packet or packets.  IP layer, sometimes referred as the Network/Internet layer.  para. [0022] request, waiting for a reply).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Jiang with Vanzante’s disclosure of a requesting a response via a probe through a network layer.  One of ordinary skill in the art would have been motivated to do so in order to have similarly determined the health of the computing instance (para. [0016] device 28 is healthy… or… suffered some kind of failure).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Zhu, Jiang, Hira, and Wada et al. US Patent Publication No. 2015/0120914 (“Wada”).

Regarding claim 11, Howard does not teach the method of claim 1, wherein monitoring the stored information occurs periodically upon a completion of a predetermined period of time.
Wada discloses monitoring stored information periodically upon a completion of a predetermined period of time (para. [0152] processes the measurement results in the monitored information stream 712 stored within a predetermined time period).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Jiang with Wada’s disclosure of monitoring stored information periodically upon a completion of a predetermined period of time.  One of ordinary skill in the art would have been motivated to do so in order to have provided continuous monitoring of the computing instance.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Zhu, Jiang, Hira, and Bhaskaran et al. US Patent Publication No. 2014/0050109 (“Bhaskaran”).

Regarding claim 12, Howard does not teach the method of claim 3, further comprising verifying a result of the probe by cross-referencing the response with a stored counter, the stored counter storing a previous response count of the probe.
Bhaskaran teaches verifying a result of a probe by cross-referencing a response with a stored counter, the stored counter storing a previous response count of the probe (claim 7.  counting each acknowledgment response received for each probe sent within the period of the timeout).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Jiang with Bhaskaran’s disclosure of verifying the result of the probe.  One of ordinary skill in the art would have been motivated to do so in order to utilized the counter of responses to identify the status of a computing instance. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Zhu, Jiang, Hira, and Gabriel et al. US Patent Publication No. 2014/0067983 (“Gabriel”).

Regarding claim 13, Howard does not teach the method of claim 1, further comprising updating a second table tracking configured to track network health status based in part on the table configured to track received responses.
Jiang discloses a table configured track received response. Gabriel further discloses updating a second table tracking configured to track network health status based in part on a table (para. [0036] receiving (526) the copy of the slave server health check state table 52.  aggregate… into an aggregate server health check state table 54.  result changes to the aggregate server health check state table).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Jiang with Gabriel’s disclosure of updating a table tracking a network health status based on part of another table such that based on the table of Jiang, a second table is updated.  One of ordinary skill in the art would have been motivated to do so for similar benefits of synchronizing tables with a master and identifying changes for adding/removing servers.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Zhu, Jiang, Hira, Gabriel, and Takamoto et al. US Patent Publication No. 2011/0173491 (“Takamoto”)

Regarding claim 14, Hira does not teach the method of claim 13, wherein a negative network health status in the table is flagged.
Takamoto teaches wherein a negative network health status in the table is flagged (para. [0050] searches the server management table to identify a table entry of the failed physical server).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard and Jiang with Takamoto’s disclosure of a negative network health status that is flagged.  One of ordinary skill in the art would have been motivated to do so in order to have identified failed servers and performed failure recovery.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Howard in view of Zhu, Jiang, Hira, and Tu et al. US Patent Publication No. 2019/0379606 (“Tu”).

Regarding claim 17, Howard does not teach the system of claim 15, wherein the network virtualization device is implemented by a smart network interface card (smartNIC).
Tu teaches implementing a smartNIC to execute modules (para. [0042] datapath 510 executes in one or more NICs 530 and 535, e.g. using SmartNIC capabilities.  para. [0049] datapatth 510… provides primary packet processing modules).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Howard with Tu’s disclosure such that the network device of Howard providing network virtualization is a smartNIC.  One of ordinary skill in the art would have been motivated to do so for a benefit of offloading tasks/modules from a processor of a host computer.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Akiyama US Patent Publication No. 2022/0214926 (para. [0038] number of packets and the amount of data for each VLAN and the number of transmitted and received packets.  para. [0040] identification information of a virtual machine, VLAN identification information.  para. [0049] virtual machine… performance which has deteriorated).

Bansal et al. US Patent Publication No. 2022/0173985 (para. [0048] network virtualization manager, installed one or more physical servers.  para. [0054] each VM… connected through a virtual network interface card.   collectors information for flows that leave or enter each VNIC.  manager 110… analyze the flows.  para. [0057] performed by a network virtualization manager.  para. [0058] monitors the network traffic flows and collects flow information for a set of VMs. 

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445